DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The withdrawn claims 2 and 10 are rejoined. Claims 2 and 10 are allowable since they depended on the independent allowable claims 1 and 9.

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: --METHOD OF FORMING MULTI- STACK TRANSISTORS IN A SINGLE SEMICONDUCTOR DIE--.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein: the multiple devices include first devices arranged in a first multi-transistor stack with a first P-N configuration, and the multiple devices include second devices arranged in a second multi-transistor stack with a second P-N configuration that is different than the first P-N configuration (claim 1); fabricating second stacks of transistors above the first stacks of transistors in a second P-N configuration; and packaging the first stacks of transistors and the second stacks of transistors in a single semiconductor die (claim 9); stacking second transistors with a second logic configuration that is different than the first logic configuration; and packaging the first transistors and the second transistors in a single monolithic die (claim 17).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892